Citation Nr: 0606606	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-25 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic sleep 
disorder.  

2.  Entitlement to service connection for chronic back, 
bilateral ankle and bilateral knee disorder. 

3.  Entitlement to an increased disability rating in excess 
of 30 percent for bilateral pes planus with degenerative 
changes and left hallux valgus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to October 
1991.

This case came to the Board of Veterans' Appeals (Board) from 
a March 2003 RO decision that denied service connection for a 
chronic sleep disorder, secondary to service-connected 
disabilities; and for a chronic back, bilateral ankle, and 
bilateral knee disorders, secondary to service-connected 
disabilities.  The RO's March 2003 decision also denied an 
increased disability rating in excess of 10 percent for the 
veteran's service-connected bilateral pes planus with 
degenerative changes and left hallux valgus.  In April 2003, 
the veteran filed a notice of disagreement.  The RO then 
issued a statement of the case solely addressing the 
increased rating issue in July 2003.  Thereafter, the veteran 
timely perfected his appeal of this issue in September 003.

In January 2004, the RO issued a rating decision that granted 
a temporary total disability rating based on surgical 
treatment of a service-connected disability necessitating 
convalescence, effective from August 4, 2003 to September 30, 
2003.  

In June 2004, the RO issued a statement of the case 
addressing the veteran's claims for service connection.  The 
veteran perfected his appeal of these issues later that same 
month.

In April 2005, the RO issued a rating decision that granted 
an increased disability rating of 30 percent, effective from 
September 2002, for bilateral pes planus with degenerative 
changes and left hallux valgus.  The veteran continues to 
seek a higher disability rating for this condition.  

The RO's April 2005 decision also granted service connection 
at a 10 percent disability rating for a surgical scar over 
the dorsum of the right metatarsal joint, secondary to 
service-connected bilateral pes planus with degenerative 
changes and left hallux valgus, effective from August 2003.  
The RO's decision also granted service connection at a 10 
percent disability rating for status post surgery for right 
hallux valgus.


FINDINGS OF FACT

1.  The veteran is not currently diagnosed with a chronic 
sleep disorder, and any current sleep condition that may 
exist began many years after service and was not caused by 
any incident of service, and is not causally related to or 
otherwise aggravated by the veteran's service-connected 
disabilities.

2.  The veteran is not currently diagnosed with a chronic 
back, bilateral ankle or bilateral knee disorder, and any 
such current condition that may exist began many years after 
service and was not caused by any incident of service, and is 
not causally related to or otherwise aggravated by the 
veteran's service-connected disabilities.

3.  The veteran's bilateral pes planus with degenerative 
changes and left hallux valgus are manifested by no more than 
objective evidence of marked deformity, pain on manipulation 
and use accentuated, and characteristic callosities.  X-ray 
examination of the feet revealed moderate flat feet and minor 
arthritis of both metatarsal phalangeal joints, bilaterally.


CONCLUSIONS OF LAW

1.  Claimed sleep disorder was not incurred in or aggravated 
by active service, nor proximately due to, the result of, or 
aggravated by service-connected disabilities. 38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.304, 
3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  Claimed back, bilateral ankle and bilateral knee 
disorders were not incurred in or aggravated by active 
service, nor proximately due to, the result of, or aggravated 
by service-connected disabilities. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002), 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

3.  The criteria for an evaluation in excess of 30 percent 
for service-connected bilateral pes planus with degenerative 
changes and left hallux valgus are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.71, 
Diagnostic Codes 5003, 5276 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or obtained on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Service Connection Claims

The veteran is seeking entitlement to service connection for 
chronic sleep, back, bilateral ankle and bilateral knee 
disorders.  He attributes each of these conditions to his 
service-connected bilateral foot disorders.  

The Board notes that the veteran has not alleged that any of 
these conditions is the result of a combat-related injury.  
Thus, the provisions of 38 U.S.C.A. § 1154 are not applicable 
to his claims. 

The veteran is currently service-connection for bilateral pes 
planus with degenerative changes and left hallux valgus, 
rated 30 percent disabling; status post surgery for right 
hallux valgus, rated 10 percent disabling; and surgical scar 
over the dorsum of the right metatarsal joint associated with 
bilateral pes planus with degenerative changes and left 
hallux valgus, rated 10 percent disabling.

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, is proximately 
due to or the result of a service-connected disease or 
injury. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).  When there is aggravation of 
a non-service-connected condition, which is proximately due 
to, or the result of service-connected disease or injury, the 
claimant will be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation. Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

A review of the veteran's report of separation revealed that 
he served on active duty in the Marine Corps from April 1989 
to October 1991, including service in the Persian Gulf.  The 
report noted, in part, that he was awarded a Combat Action 
Ribbon.  His enlistment examination, performed in February 
1989, noted a diagnosis of moderate pes planus.  His service 
medical records revealed complaints of and treatment for 
bilateral pes planus and degenerative joint disease in the 
first metatarsal phalangeal joint and talo-navicular joints.  
A medical board report, dated in August 1991, listed 
diagnoses of bilateral pes planus and degenerative joint 
disease, 1st metatarsal phalangeal joint and talo-navicular 
joints, bilaterally, and recommended that the veteran be 
discharged from the service.  



A.  Chronic Sleep Disorder

In September 2002, the veteran filed a claim seeking service 
connection for a sleep disorder.  Specifically, he alleges 
that he is unable to sleep due to constant pain from his 
service-connected foot disorders.

In support of the veteran's claim, the RO has obtained all of 
the treatment records identified by the veteran.  A review of 
these records failed to reveal any treatment for or diagnosis 
of a chronic sleep disorder.  In March 2005, the veteran 
underwent a VA psychiatric examination.  The VA examiner 
reviewed the veteran's claims folder, and noted that there 
was no documentation of any psychiatric treatment either in 
service or subsequent to separation form the military.  At 
the examination, the veteran reported that he suffers from 
sleep apnea.  The VA examiner noted that he was without any 
documented sleep study or findings by a qualified 
practitioner.  The report concluded with a diagnosis of 
depressive disorder, not otherwise specified.  The VA 
examiner opined that he could not relate this condition to 
the veteran's service-connected disabilities without resort 
to mere speculation.  The VA examiner also noted that the 
veteran's complaints of sleep pattern disturbance are one 
manifestation of his mood disorder, and that no where in the 
veteran's clinical records are there indicators that the 
veteran's complaints of disturbance of sleep is sufficiently 
severe to warrant independent clinical attention.  

The Board notes that there was no complaints of or treatment 
for a sleep disorder noted in service.  Although requested on 
multiple occasions, the veteran has failed to identify any 
post service medical treatment for his claimed sleep 
disorder.  Even if one were to accept the veteran's 
complaints of sleep pattern disturbance as a chronic sleep 
disorder, the medical evidence of record relates this to his 
depressive disorder, not otherwise specified, a condition 
which is not shown to be linked to the veteran's service-
connected disabilities or to his active duty service.

In the absence of a current medically diagnosed sleep 
disorder, there is no basis for service connection.  Despite 
the veteran's complaints of foot pain preventing him from 
getting a sound night's sleep, there is no evidence of an 
underlying chronic condition.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.	Back, Bilateral Ankle and Bilateral Knee Disorders

In September 2002, the veteran filed a claim seeking service 
connection for a chronic back, bilateral ankle and bilateral 
knee disorders.  Specifically, he attributes each of these 
conditions to his service-connection bilateral pes planus 
with degenerative changes and left hallux valgus.
 
A review of the service and post service records fail to 
reveal any diagnosis of a chronic back, bilateral ankle or 
bilateral knee disorder.  

In March 2005, a VA examination for joints was conducted.  
The report concluded with diagnoses of normal lumbosacral 
spine with transitional vertebra, no evidence of traumatic or 
degenerative changes; normal knees and ankles, bilaterally, 
without any residual of trauma.  The VA examiner opined that 
the veteran's complaints of back, bilateral ankle and 
bilateral knee pain were not due to or related to his 
service-connected disabilities.  The VA examiner further 
stated that there was "no orthopedic pathology" in support 
of his claimed pain in the back, ankles or knees.  

Despite the veteran's complaints of pain, the medical 
evidence of record does not reflect a current diagnosis of a 
chronic back, ankle or knee disorder. In the absence of a 
current medically diagnosed disability, there is no basis for 
service connection.  Although requested, the veteran has 
failed to identify any post service treatment for these 
conditions.  Finally, even if the Board were accept the 
veteran's complaints of pain as a chronic condition, there is 
simply no medical evidence of record linking any of these 
conditions to the veteran's active duty service or to his 
service-connected disabilities.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II.  Increased Rating Claim

The veteran is seeking an increased disability rating for his 
service-connected bilateral pes planus with degenerative 
changes and left hallux valgus.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2005).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Where, as here, service connection has long been in effect, 
and the veteran subsequently seeks an increased rating for 
the service-connected disability, it is the present extent of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Thus, here, the Board considers all 
evidence of record, lay and medical, pertinent to the issue 
of chorioretinitis consistent with regulations requiring it 
to consider the whole recorded history (see 38 C.F.R. §§ 4.1, 
4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589 (1991)), 
but its main focus is on evidence pertaining to the extent of 
such disability dated near and after September 2002, when the 
veteran filed his increased rating claim.  

A review of the veteran's VA treatment records revealed 
periodic visits to the podiatry clinic for bilateral pes 
planus.  A January 2001 treatment report noted that the 
veteran's orthotics felt pretty comfortable.  The report 
concluded with an assessment of pronation, hallux abducto 
valgus, with mild early osteophytic changes in the first 
metatarsophalangeal joint, hammer digit syndrome, two through 
five.  X-ray examination of the feet, performed in January 
2001, revealed an impression of minimal hallux valgus, 
bilaterally; pes planus bilaterally; 

In January 2003, a VA examination for feet was conducted.  
The report noted the veteran's complaints of pain, weakness, 
stiffness, swelling, heat and lack of endurance in his feet, 
bilaterally.  The veteran reported taking Indocin for his 
foot pain.  Physical examination revealed pes planus with 
hallux valgus deformities, bilaterally.  Active range of 
motion testing of the right foot revealed dorsiflexion to 15 
degrees out of 20 degrees, and plantar flexion to 35 degrees 
out of 45 degrees.  Active range of motion testing of the 
left foot revealed dorsiflexion to 5 degrees out of 20 
degrees, and plantar flexion to 35 degrees out of 45 degrees.  
The ankle joints were not painful on motion.  The veteran was 
unable to pronate or supinate his own foot.  The veteran's 
stance was upright, and his gait was smooth and steady, with 
good toe off.  The VA examiner found no unusual callosities, 
breakdown or unusual shoe wear pattern that would indicate 
abnormal weight bearing.  The skin revealed no vascular 
changes.  The report concluded with a diagnosis of hallux 
valgus deformities, bilaterally; pes planus, bilaterally; and 
degenerative changes of the mid-foot on the right.  

In August 2003, the veteran underwent an Austin bunionectomy 
and an Aiken osteotomy of the proximal phalanx.  The report 
noted that the procedure went well.  An October 2003 
treatment report noted that the veteran was cleared to resume 
normal work duties without restrictions.  

In March 2005, a VA examination for joints was conducted.  
The report noted the veteran's complaints of painful feet, 
right more than the left.  The veteran noted that the 
condition is worsened with prolonged standing and walking.  
He also reported that he wears arch supports, and treats the 
pain with Indocin and Darvocet.  Physical examination 
revealed that the veteran did not appear to be in any pain.  
There was moderate flatfeet.  His posture was good, and he 
could tiptoe with complaint of pain on the right side.  

Right foot examination revealed that there was a moderate 
flatfoot condition without any hallux valgus at this time.  A 
surgical scar, measuring 1/4 inch in length, was noted over the 
dorsum of the metatarsal joint.  It was slightly 
hypertrophic, without any adhesions, and the veteran reported 
pain on palpation of the scar.  Range of motion testing of 
the metatarsal phalangeal joint revealed extension to 0 
degrees, with pain, and flexion to 15 degrees, with pain.  
His interphalangeal joint exhibited motion from 0 to 30 
degrees.  The rest of the other toes manifested adequate 
range of motion of the joints without any complaints.  There 
were no calluses and the skin was healthy, without edema.  
The heel was neutral and Achilles tendon was also neutral, 
with no pain on manipulation of the foot.  

Physical examination of the left foot examination revealed a 
moderate flatfoot.  The toes were straight, with minor hallux 
valgus noted.  The skin was healthy, without any edema, and 
with tenderness present over the metatarsal phalangeal joint 
of the big toes.  Range of motion testing of the metatarsal 
phalangeal joint revealed extension to 25 degrees, with pain; 
flexion to 35 degrees; and interphalangeal joint motion from 
0 to 40 degrees.  Ankle pulse was palpable, and his heel and 
Achilles tendon were neutral.  There was no pain on 
manipulation of the foot.  Both ankles were normal without 
swelling.  X-ray examination of the feet revealed moderate 
flatfeet with status post surgery hallux valgus on the right 
side, and minor arthritis of both metaphalangeal joints.  The 
report concluded, in part, with a diagnosis of moderate 
flatfeet with status post surgery for hallux valgus on the 
right side.  There was also evidence of degenerative changes 
of the metatarsal joints of both feet. 

The veteran's bilateral pes planus with degenerative changes 
and left hallux valgus are currently assigned a 30 percent 
evaluation based on the criteria of Diagnostic Code 5276 for 
acquired flatfoot, which provides for ratings based on the 
following criteria:  

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis 
on manipulation, not improved by orthopedic shoes 
or appliances.  
50 percent:  Bilateral.  
30 percent:  Unilateral.  

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  
30 percent:  Bilateral.  
20 percent:  Unilateral.  

10 percent:  Moderate; weight-bearing line over or 
medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, 
bilateral or unilateral.  

Noncompensable:  Mild; symptoms relieved by built-
up shoe or arch support.  

38 C.F.R. § 4.71a (2005).  

The evidence described above does not reveal symptoms of 
bilateral pes planus with degenerative changes and left 
hallux valgus that demonstrate a condition productive of more 
than severe impairment.  The currently assigned 30 percent 
evaluation contemplates severe pes planus, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  The evidence 
described above corresponds to such severe impairment.  A 
higher evaluation contemplates a pronounced bilateral pes 
planus condition with objective evidence of marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
The evidence above does not describe a pronounced bilateral 
pes planus condition.  

As the veteran's foot disability is not shown to involve claw 
foot (pes cavus), or malunion of or nonunion of tarsal or 
metatarsal bones, a higher evaluation is not assignable under 
Diagnostic Codes 5278 and 5283.  Diagnostic Code 5284 (other 
foot injuries) also does not apply, as the use of the word 
"other" indicates that this code is only intended for foot 
disabilities that are not covered by the other diagnostic 
codes.  In this case, the veteran's foot disability is 
contemplated by a specific diagnostic code, which is the one 
concerning pes planus.  To apply Diagnostic Code 5284 would 
essentially render Diagnostic Code 5276 meaningless.  Thus, 
the Board finds that other Diagnostic Codes do not provide 
for an increased rating in this case.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to an evaluation 
in excess of 30 percent for service-connected bilateral pes 
planus with degenerative changes and left hallux valgus.

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, rating actions, statements of the case and 
supplemental statement of the case advised the veteran what 
information and evidence was needed to substantiate his 
claims herein and what information and evidence had to be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  The documents also advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  Thus, the Board finds 
that the content requirements of the notice VA is to provide 
have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
examined twice in connection with this matter.  Thus, the 
Board considers the VA's duty to assist is satisfied.   

In his Brief, the veteran's representative argues that the 
March 2005 VA examination for joints was conducted without a 
review of the veteran's claims folder, and that a remand in 
this matter is required.  The Board disagrees with this 
assessment.  In terms of his service connection claims, the 
Board notes that there is, in essence, no pertinent evidence 
to be considered.  As noted herein, the veteran's service 
medical records and post service treatment records are silent 
as to any treatment for or diagnoses of a sleep disorder, 
back disorder, and bilateral ankle and or knee disorders.  
Thus, a review of the claims folder would not serve any 
practical purpose in this case.  As for his increased rating 
claim, the Board notes that the examination report does 
contain a history of the veteran's bilateral foot disorder, 
and provides a detailed examination as to the current 
severity of the veteran's bilateral foot disorder.

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case as it pertains to the claim herein adjudicated.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  




ORDER

Service connection for a chronic sleep disorder is denied.

Service connection for chronic back, bilateral ankle and 
bilateral knee disorders is denied.

An increased disability rating in excess of 30 percent for 
bilateral pes planus with degenerative changes and left 
hallux valgus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


